Case 1:19-cv-03379-KAM-SJB Document 18 Filed 04/18/20 Page 1 of 3 PageID #: 143



                                        505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                                tel. 516.303.0552
 Sheehan & Associates, P.C.                                                     fax 516.234.7800
                                                                   spencer@spencersheehan.com

                                                                April 18, 2020
 District Judge Kiyo A. Matsumoto
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201
                                                         Re: 1:19-cv-03379-KAM-SJB
                                                             Rivas, et al v. The Hershey Company
 Dear District Judge Matsumoto:

         This office represents the plaintiff. On Tuesday, April 14, 2020, defendant The Hershey
 Company (“defendant”) filed a letter to this court citing supplemental authority in support of
 defendant’s motion to dismiss. ECF No. 17. That letter brought to this court’s attention a recent
 case decided in the District Court for the Northern District of California on April 8, 2020. Cheslow
 v. Ghiradelli Chocolate Company, 2020 WL 1701840, Case No. 19-cv-07467-PJH (N.D. Calif.
 April 8, 2020).

         Defendant asserts that the “allegations and arguments in the Cheslow case are almost
 identical to the allegations and arguments in this case.” ECF No. 17. While the allegations and
 arguments in Cheslow are facially similar to the allegations and arguments in this case, to call them
 “almost identical” is misleading.

         First, as noted in defendant’s letter providing the additional authority, Cheslow was decided
 under California law. ECF No. 17. While both New York and California do employ the reasonable
 consumer standard in cases alleging deceptive practices, New York differs from California in not
 requiring reliance as an element of claims under General Business Law §§ 349 and 350. Oswego
 Laborers’ Local 214 Pension Fund v. Marine Midland Bank, N.A., 623 N.Y.S.2d at 532-33;
 Mennen Co. v. Gillette Co., 565 F. Supp. 648, 655 (S.D.N.Y. 1983). To this end, many of the
 findings in Cheslow are inapplicable to this case. Namely, this court should not be guided by the
 Cheslow holding finding that Ghiradelli’s website and “bait and switch” tactics were not
 actionable. Cheslow WL 1701840 at *8-9. The Cheslow court in each instance found that the
 plaintiffs in that case did not allege any reliance on these alleged misrepresentations and
 deceptions. Such a holding is not relevant to this case and the causes of action brought under New
 York General Business Law §§ 349 and 350.

         Further, defendant relies upon the holding in Cheslow that the product’s placement in stores
 near other Ghiradelli products that contain chocolate is not deceptive. ECF No.17. Defendant
 cites the Cheslow holding that “there were no allegations in the complaint that the defendant
 controlled the action of third parties who stock the store shelves.” Id. That is not true in this case.

         First, plaintiff states that “[d]efendant has arranged for the Products to be placed (1) side-
 by-side with its ‘opposite’ dark chocolate variety and (2) on the shelves which contain chocolate
 products as opposed to with other confections not containing cacao fat in retail stores.” ECF No.
 1 at ¶ 11. Second, plaintiff in this case makes abundantly clear that defendant has significant
Case 1:19-cv-03379-KAM-SJB Document 18 Filed 04/18/20 Page 2 of 3 PageID #: 144



 control over the actions of third parties who stock the virtual shelves of the internet that supply the
 point of sale to countless customers. Id. at ¶ 7 (“Defendant provides the product descriptions to
 third-party websites or has direct control over the entities which supply such information and has
 the ability to remove all white chocolate references in describing the Products.”).

         Finally, defendant makes three related observations based on the findings of Cheslow that
 are similarly inapplicable to this case: (1) the term “white chips” does not define the food itself but
 rather defines the color of the food, (2) the label is not misleading because it does not state that the
 product contains chocolate and (3) a consumer cannot ignore the ingredient list that does not
 include the words chocolate or cocoa. ECF No. 17.

         These three observations are inapplicable to this case for the same reason. In Cheslow the
 court found “[p]laintiffs and the general consuming public are not free to ignore the ingredient list
 that does not include the words chocolate or cocoa. Accordingly, it is not plausible that a
 reasonable consumer would be deceived by the product’s packaging.” Cheslow WL 1701840 at
 *8.

          This finding is not applicable in this case. Defendant’s product’s ingredient list does
 contain chocolate. ECF No. 1 ¶ 4 (“Contains 2% or Less of: Chocolate.”). Defendant’s motion
 to dismiss attempts to dispel with this issue by stating, “A consumer faced with a label calling a
 product ‘Crème’ and an ingredient list indicating the product contains 2% chocolate, cannot
 reasonably believe that the product is coated in white chocolate. Crème is not white chocolate.”
 ECF No. 13 at 1. Since defendant’s products do contain chocolate on the ingredient list, to state
 that a reasonable consumer would not believe the product to be coated in white chocolate simply
 because the ingredient list says it contains 2% or less of chocolate is conclusory. Whether or not
 a reasonable consumer would believe such an ingredient list – in concert with the product’s
 packaging and labelling – indicates a white chocolate product is a question of fact. See ECF No.
 13 at 3 (“Though defendant asserts the issues before the Court are unambiguous, a closer look
 reveals nuance and context, requiring a fact intensive analysis.”) (citing Fink v. Time Warner
 Cable, 714 F.3d 739, 742 (2d Cir. 2013) (“[I]n determining whether a reasonable consumer
 would have been misled by a particular advertisement, context is crucial.”)). Thus, whether the
 ingredient list here would deceive a reasonable consumer into believing that the product is
 indeed a white chocolate product when it is not is an intensely factual question not appropriate to
 be decided upon a motion to dismiss. How the advertising of the product as “white” and the fact
 that the product’s label does not state that it is chocolate affects the conclusions of a reasonable
 consumer are similarly questions of fact requiring a nuanced look at the context. Id.


                                                                Respectfully submitted,

                                                                 /s/Spencer Sheehan
                                                                Spencer Sheehan




                                                    2
Case 1:19-cv-03379-KAM-SJB Document 18 Filed 04/18/20 Page 3 of 3 PageID #: 145




                                       Certificate of Service

 I certify that on April 18, 2020, I served or emailed the foregoing by the method below to the
 persons or entities indicated, at their last known address of record (blank where not applicable).

                                                 CM/ECF         First-Class Mail      Email
  Defendant’s Counsel                               ☐                 ☐                ☐


                                                                /s/ Spencer Sheehan
                                                                Spencer Sheehan
